Case 1:16-cv-04407-JFK Document 7 Biled.06Al-2/2.0 Peprenter ta
FUSDC SDNY r
1 DOCUMENT
| ELECTRONICALLY FILED g
(DOC #: _i
PDATE FILED: _ Gli [esa F

q
wy

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ere HR PURE NRWET Pe

 

 

 

 

ee en te ee ee ee xX
UNITED STATES OF AMERICA, :
: No. 03 Cr. 1256 (JFK)
-against- : No. 16 Civ. 4407 (JFK)
JOSEPH VUKSANAJ, : ORDER
Defendant. :
— ee ee ee x

JOHN F. KEENAN, United States District Judge:

On June 3, 2020, the Court directed the Government to file
a letter regarding whether the stay of proceedings in this
habeas action should remain in effect. On June 17, 2020, the
Government informed the Court that the stay should be lifted and
Defendant Joseph Vuksanaj’s motion to vacate his conviction and
sentence should be denied because the issue he raises was

resolved by the Second Circuit in United States v. Hill, 890

 

F.3d 51 (2d Cir. 2018).

Accordingly, Vuksanaj shall have until August 5, 2020, to
file a response. Absent further order, Vuksanaj’s motion will
be considered fully submitted as of that date.

The Clerk of Court is respectfully directed to (1)
terminate the stay imposed in this case, and (2) mail a copy of
this Order and the Government’s letter (ECF No. 222, attached)
to Vuksanaj.

SO ORDERED.
pevets mew vores sey tore oda) IF fee beter/

John F.’ Keenan
United States District Judge

 
Casscli0BeemO0Z8600KK Ddcanern?72 AitecDO6LY7220 Faage210bB2
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

June 17, 2020

BY ECF

Hon. John F. Keenan

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Joseph Vuksanaj, 86 03 CR 1256-02 (JFK)
Dear Judge Keenan:

On June 10, 2016, Joseph Vuksanaj, the defendant, filed a placeholder motion to vacate,
set aside, or correct his sentence under 28 U.S.C. § 2255 seeking vacatur of his conviction on
Count 19, for violating 18 U.S.C. § 924(c), in light of Johnson v. United States, 135 S. Ct. 2251
(2015). (ECF No. 199 at 4.) Under the Court’s standing order, the form motion is to be
supplemented at a later date by a brief that “more fully sets forth the basis for the requested relief.”
(ECF No. 201 at 1.)

On February 2, 2018, the Court stayed the case pending resolution of potentially relevant
decisions of the Supreme Court and Second Circuit. (ECF No. 206 at 1; see ECF No. 219.) On
June 3, 2020, the Court ordered the Government to inform the Court whether the stay should be
lifted. CECF No. 219 at 1.)

The stay in this case should be lifted, and the motion should be denied because the issue in
this case was resolved by the Second Circuit in United States v. Hill, 890 F.3d 51 (2d Cir. 2018).
According to the placeholder motion, the defendant seeks vacatur of his conviction on Count 19
because it was not predicated on a conviction for a “crime of violence.” See 18 U.S.C.
§ 924(c)(1)(A) (imposing criminal penalties on “[a]ny person who, during and in relation to any
crime of violence... uses or carries a firearm... .”); id. § 924(c)(3) (defining “crime of violence”);
cf. Johnson, 135 8. Ct. at 2563. In this case, the predicate offense was a Hobbs Act robbery. See
18 U.S.C. § 1951. And in Hill, decided after Johnson, the Second Circuit held that “Hobbs Act
robbery is a crime of violence under 18 U.S.C. § 924(c)(3)(A).” Hill, 890 F.3d at 53.
Cassd D2 @c0VI28O07HKK DOcanea?a2 AlibeOWsi77220 PeageVoif2
Page 2

Accordingly, this case is ready for decision. The stay should be lifted, and the motion
should be denied.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by: Me ib ——

Andrew A. Rohrbach
Assistant United States Attorney
(212) 637-2345

 

 
